1 Reported in 218 N.W. 170.
Action to foreclose a mortgage. There was a judgment of foreclosure. The defendant Quevli Farms, Incorporated, appeals from the judgment.
The judgment was entered by default. The defendant moved to set aside various proceedings occurring prior to the judgment "on the grounds of surprise, sickness and mistake."
A number of affidavits and much correspondence were presented on the motion. There were affidavits that Nels Quevli, who appeared for the defendant, was sick and unable to participate in the trial. The evidence justifies the view that Quevli wanted delay and that his excuses for failure to appear were made for the purpose of securing delay and not to enable him to interpose a real defense. The denial of his motion was within the discretion of the trial court.
Cases Nos. 26,516, 26,517, 26,518, 26,520, 26,521 and 26,522 involve substantially the questions involved in No. 26,519, and are affirmed.
Judgment affirmed. *Page 47